                                                             U.S. Department of Justice
       [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007

                           11/15/2019                        November 13, 2019

       Via ECF
       The Honorable Edgardo Ramos
       United States District Judge
       United States District Court
       Southern District of New York
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, New York 10007

                     Re: United States v. Robert Pena et al., 18 Cr. 844 (ER)

       Dear Judge Ramos,

       We are writing in connection with the trial schedule for the above-referenced case. At this time,
       three of the four defendants charged in the case have pleaded guilty. The remaining defendant,
       Nelson Almanzar, was scheduled to plead guilty earlier this week. Unfortunately, due to
       unforeseen weather-related circumstances, Mr. Almanzar’s counsel, Mr. Cesar de Castro, was not
       available at the scheduled time, and the plea was adjourned until November 26, 2019.

       Accordingly, the Government, with the consent of Mr. Almanzar, is respectfully requesting that
       the Court adjourn the currently scheduled trial date of December 2, 2019, until a date that is
       convenient for the Court in early 2020. The additional time will allow for the entry of Mr.
       Almanzar’s plea, and will ensure that the parties have adequate time to prepare for trial, in the
       event that Mr. Almanzar’s plea does not go forward. Accordingly, the Government also
       respectfully requests, with the consent of Mr. Almanzar, that the Court exclude time, under the
       Speedy Trial Act, between today’s date and any new trial date set by the Court, for the reasons set
       forth above.

The December 2, 2019 trial is adjourned to          Respectfully Submitted,
Monday, April 20, 2020, at 9:00 a.m. Pretrial
                                                    GEOFFREY S. BERMAN
documents are due March 20, 2020. Responses         United States Attorney
thereto are due April 3, 2020. A final pretrial
conference will be held on April 16, 2020, at
4:00 PM                                         by: /s/ Sarah Krissoff
                                                    Sarah Krissoff
SO ORDERED                                          Assistant United States Attorney
                                                    (212) 637-2232


          11/15/2019
